Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01270-CV
____________
 
BAY AREA WASTE SYSTEMS, INC. EASTEX
WASTE SYSTEMS, INC., LIBERTY WASTE SYSTEMS, INC., and STAR DISPOSAL SYSTEMS,
Appellants
 
V.
 
BFI WASTE SERVICES OF TEXAS, LP,
Appellee
 

 
On Appeal from the
55th District Court
Harris County , Texas
Trial Court Cause No.
04-64102
 

 
M E M O R
A N D U M  O P I N I O N




This
appeal is from a judgment signed September 20, 2005.  The clerk=s record was due January 18, 2006,
but was not filed timely.  The clerk responsible for preparing the record in
this appeal informed the court appellants did not make arrangements to pay for
the record.  After notice and an opportunity to cure, this court dismissed the
appeal.  Appellants filed a motion for rehearing reasonably explaining the
delay in payment for the record.  The clerk=s record was filed on April 6, 2006.
 Accordingly, we granted appellants= motion for rehearing, withdrew our
opinion and judgment, and reinstated the appeal.  Appellants= brief was due May 22, 2006, but was
not filed.
On June
8, 2006, this court issued an order stating that unless appellants submitted
their  brief, together with a motion reasonably explaining why the brief was
late, on or before July 10, 2006, the court would dismiss the appeal for want
of prosecution.  See Tex. R. App.
P. 42.3(b).  Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman.